Citation Nr: 0209254	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  00-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from October 1963 to August 
1967, and from July 1974 to June 1978.  He died on October 
[redacted], 1997.  The appellant is the deceased veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1999 rating decision from the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the appellant's claim 
for service connection for the cause of the veteran's death.  

In her substantive appeal (VA Form 1-9), dated in June 1989, 
the appellant requested a hearing.  However, in June 2001, 
the appellant stated that she wished to withdraw her request 
for a hearing.  See 38 C.F.R. § 20.702(e) (2002); see also VA 
Form 119, dated in June 2001.  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  The veteran died in October 1997, at the age of 50.  The 
certificate of death lists the immediate cause of death as 
sudden cardiac death; due to or as a consequence of: 
suspected overdose; due to or as a consequence of: ingestion 
of prescription medication; due to or as a consequence of: 
Diazepam (10 MG); Proxophene (100 MG), Carisoprodol (350 MG).  
An autopsy was not performed and no other conditions were 
listed as contributing to cause death.

2.  At the time of the veteran's death, service connection 
was in effect for thoracic outlet syndrome with right 
shoulder atrophy, evaluated as 20 percent disabling; 
hypertensive vascular disease, evaluated as 10 percent 
disabling, and diabetes mellitus, evaluated as 0 percent 
disabling; his combined rating was 30 percent.  

3.  The preponderance of the evidence shows that the 
veteran's cause of death is not related to his service.  


CONCLUSION OF LAW

The veteran's death is not related to an injury or disease 
incurred as a result of active service.  38 U.S.C.A. §§ 1310, 
5102, 5103, 5103A and 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the May 1999 rating decision that the 
evidence did not show that the veteran's cause of death was 
related to his service.  That is the key issue in this case, 
and the rating decision, as well as the statement of the case 
(SOC) and the supplemental statement of the case (SSOC), 
informed the appellant that evidence of a relationship 
between the cause of death and the veteran's service was 
needed to substantiate her claim.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  In a letter, dated in February 2002, the 
RO again notified the appellant of the evidence required to 
substantiate the claim .  The Board concludes the discussions 
in the rating decision, SOC, SSOC and the RO's February 2002 
letter, informed her of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The RO has obtained the veteran's 
service medical records.  In this regard, the Board notes 
that the appellant argued in an April 2002 letter that the 
veteran may have had clandestine service in Southeast Asia, 
to include Laos and Cambodia, during his first period of 
service (there is no allegation, and the service and service 
medical records do not show, that the veteran participated in 
combat during his second period of service).  She further 
argued that he may have participated in combat with the 
Marines during such service, and that his records may 
otherwise have been misfiled with those of the veteran's 
father.  The appellant did not provide any additional details 
or evidence with which to conduct a search, such as the 
veteran's unit, the locations of his unit's bases, or the 
locations of any hospitalization or treatment for combat 
injuries during the alleged clandestine service.  A review of 
the veteran's service and service medical records shows that 
they provide a full accounting of his duty stations during 
his first period of service.  These records do not show any 
service with the Marines.  They indicate that he served 
aboard ships from the time he left recruit training until his 
discharge in August 1967, and that he was awarded the Vietnam 
Service Medal while serving aboard the U.S. S. Barry in March 
1996 (the Board parenthetically notes that the veteran's 
discharge from his second period of service also notes 
several other awards for Vietnam service between October 1965 
and April 1966; none of these awards indicate participation 
in combat or that the veteran was wounded in action).  
Service and service medical records do not provide any 
support for the appellant's arguments that the veteran was a 
corpsman, served with the Marines, participated in combat, 
was wounded in combat, and/or served in Laos or Cambodia.  
There is no basis to assume that his records were misfiled.  
Therefore, as noted in the SSOC, there is no basis upon which 
to request an additional search for records.  The RO has 
obtained VA and non-VA treatment records and opinions.  In 
May 2000, the RO obtained an etiological opinion from a VA 
physician.  The Board therefore finds that VA has complied 
with its duty to notify the appellant of her duties to obtain 
evidence, that VA has done everything reasonably possible to 
assist the appellant, and that there is more than sufficient 
evidence of record to decide her claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

In May 1999, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death. 

The appellant essentially contends that the veteran's death 
is related to his service.  In this regard, in an April 2002 
letter she argued that the veteran may have had clandestine 
service in Southeast Asia, to include Laos and Cambodia, 
during his first period of service.  She further argued that 
he participated in combat with the Marines, and that he was 
wounded on December 29, 1964, February 19, 1966 and June 14, 
1967.  She asserts that there are "gaps in his treatment 
records" for these periods.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. §§ 
1110, 1131, 1310; 38 C.F.R. § 3.312.  Certain chronic 
diseases to include heart disease may be presumed to have 
been incurred in service when manifested to a degree of 10 
percent or more within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The certificate of death lists the immediate cause of death 
as sudden cardiac death; due to or as a consequence of: 
suspected overdose; due to or as a consequence of: ingestion 
of prescription medication; due to or as a consequence of: 
Diazepam (10 MG); Proxophene (100 MG), Carisoprodol (350 MG).  
The certificate further notes that the veteran had been found 
at his residence, that no autopsy had been performed, and 
that the approximate interval between onset and death for 
sudden cardiac death was "mins" (minutes), two to three 
weeks for "suspected overdose" and "unknown" for ingestion 
of prescription medication, Diazepam, Proxophene, and 
Carisoprodol.  The certificate entitled "describe how injury 
occurred," states, "excessive increase of medication to 
control chronic body pains from post war injuries."  It was 
further indicated that the manner of death could not be 
determined.

In a letter from the Coroner, received in June 1999, the 
coroner states, "In regards to item #30 on the death 
certificated [sic] descriding [sic] how the injury occurred, 
the word post was mistakenly entered, and that the initial 
intent was to show that the medications taken were treatments 
for old war injuries and that death was directly related to 
an accidental increase to control chronic pains.  

At the time of the veteran's death, service connection was in 
effect for thoracic outlet syndrome with right shoulder 
atrophy, evaluated as 20 percent disabling; hypertensive 
vascular disease, evaluated as 10 percent disabling, and 
diabetes mellitus, evaluated as 0 percent disabling; his 
combined rating was 30 percent.  

The Board finds that the preponderance of the evidence is 
against the claim.  An opinion from a VA physician, Dr. 
Daniel Mattson, dated in May 2000, shows that he noted that 
there was essentially no medical data available for the 
period of time shortly preceding the date of death.  He noted 
that an autopsy was not performed, and stated: 

Essentially, no medical data is available 
to indicate that the cause of death was 
related to medications prescribed for 
chronic pain.  The medical record does 
indeed show that the medications were 
used over the years for pains in various 
anatomic sites, particularly the feet and 
low back, and also the right shoulder 
area.  There is insufficient medical data 
in order to express an opinion as to 
whether or not there is a relationship of 
this veteran's death to his service-
connected thoracic outlet syndrome with 
right shoulder area with attended 
prescription medication use.  Medical 
data from the period of time preceding 
his death or an autopsy particularly with 
toxicology date might be helpful, but is 
not available in the C-file.

The Board finds that the Dr. Mattson's opinion is highly 
probative evidence which indicates that there is insufficient 
evidence upon which to conclude that the veteran's death was 
related to an overdose of medications for service-connected 
conditions.  Dr. Mattson indicated that he had reviewed the 
veteran's C-file, and he provided an explanation for his 
conclusion.  The Board further notes that Dr. Mattson's 
conclusion is consistent with the fact that the medical 
records show that the veteran had undergone operations or 
other treatment for at least five disorders for which service 
connection is not in effect.  Specifically, he underwent low 
back surgery in August 1991, surgery of each great toe in 
1995 (both operations resulted in retained hardware in the 
toes), a fusion of the left hallux interphalangeal joint in 
October 1996, and a ventral hernia repair, and partial 
resection at tip of the xiphoid, in March 1997.  These 
records show that he received ongoing treatment for symptoms 
that included foot, abdominal and low back pain, to include 
what was characterized as "extreme" and "severe" pain of 
the low back.  He was also noted to have gouty arthritis.  
His medications were noted to include Soma, Valium, Diazepam, 
Darvocet, Percocet and Demerol.  See VA operative and 
outpatient treatment reports, dated between 1993 and 1996; 
records from Warren D. Long, M.D., dated between 1991 and 
1993; records from Rodney L. Griffin, M.D., dated between 
1991 and May 1997.  The Board further notes that these 
records contain very few references to the veteran's service-
connected conditions. 

Based on the foregoing, the Board finds that service 
connection for the veteran's death is not warranted.  In 
reaching this decision, the Board has considered the evidence 
in the certificate of death and the coroner's May 1999 
letter, as well as the opinions of Dr. Griffin, dated in 
April 1999, and Dr. Long, and W. E. Coopwood, M.D., both 
dated in June 1999.  

In Dr. Long's opinion, he essentially states that the veteran 
had a chronic infectious process and a plasma cell problem, 
and that these disorders can be associated with war wounds.  

Dr. Coopwood states that the veteran sustained multiple 
shrapnel wounds to his right shoulder and both lower 
extremities, as well as the lower abdomen, during "39 
months" of service in Vietnam as a corpsman attached to the 
Marines.  He further states that the veteran had PTSD as a 
result of his combat experiences, and that, "It is 
reasonable to conjecture that such a confluence of disturbing 
and distressing memories compounded his own sense of 
powerlessness to suppress them any longer was the direct 
cause of the terminal sequence of events that caused his 
untimely death via a heart attack."  

Dr. Griffin's letter states, "In may professional opinion, 
the service-connected hypertension of my patient [the 
veteran] could have contributed to his death."  He further 
noted that the veteran had been taking medications for 
anxiety, gouty arthritis, muscle relaxation, pain, and sleep.  
He stated that the appellant had stated that the veteran was 
taking the medications in the dosages listed on the 
certificate of death.  (emphasis added).

As previously stated, the death certificate, and the 
coroner's May 1999 letter, state that the veteran had 
excessive increase of medication to control chronic body 
pains from war injuries.  The death certificate contains 
specific notations on three medications, to include dosages.  

The Board finds that this evidence suffers from a curiously 
wide variety of deficiencies, and that it does not warrant a 
grant of the claim.  With regard to Dr. Long's letter, it is 
hypothetical and speculative.  It does not actually state 
that the veteran had inservice wounds which caused his death, 
and no such wounds are shown by the record.  His opinion is 
also extremely vague as to how shrapnel injuries and a 
chronic infectious process/plasma cell problem, even if 
shown, would relate to the veteran's overdose.  Specifically, 
he related chronic infectious processes to leukemia and 
myelodysplasia, neither of which are shown by the record.  As 
for Dr. Coopwood's letter, the death certificate, and the 
coroner's May 1999 letter, they are based on the assumption 
that the veteran sustained what they describe as "war 
wounds," or "multiple shrapnel wounds to his right shoulder 
and both lower extremities as well as the lower abdomen," 
during his service.  However, these assertions have no 
support in the record.  In addition, Dr. Coopwood's opinion 
is vague, in that it appears to argue that the veteran had 
PTSD due to service in combat in Vietnam.  He does not 
explain how such PTSD, even if shown, would relate to the 
veteran's overdose.  As for Dr. Griffin's letter, it is 
equivocal in its terms, and it is not accompanied by a 
rationalized explanation concerning a link between the 
veteran's hypertension and his cause of death.    

The probative value of this evidence is further weakened by 
the fact that none of it is shown to have been based on a 
review of the veteran's claims file, or any other detailed 
and reliable medical history.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Finally, Dr. Mattson noted that no medical data is 
available to indicate that the cause of death was related to 
medications prescribed for chronic pain.  As such, even the 
statements pertaining to various medications in the death 
certificate are not supported by any medical evidence.  Given 
the lack of an autopsy report and toxicological studies, the 
lack of a basis for some of the information in the death 
certificate, and the lack of any medical records dated to 
within four months of the veteran's death, none of this 
evidence contains a reasoned opinion explaining how the 
veteran's overdose can be attributed to the use of 
medications for one or more of his service-connected 
conditions.  The Board therefore finds that the probative 
value of the evidence indicating that the veteran's death is 
related to his service is outweighed by the contrary evidence 
of record.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and service connection 
for the cause of the veteran's death must be denied.  See 
38 C.F.R. §§ 3.310, 3.312.  

To whatever extent the appellant's statements may be 
construed as seeking service connection for the cause of the 
veteran's death, these statements do not provide a sufficient 
basis for a grant of service connection.  Lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

